Citation Nr: 1627136	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2014) for additional cervical spine disability due to injury on July 4, 1996 at the North Chicago Department of Veterans Affairs (VA) Medical Center (MC).

2.  Entitlement to a compensable rating for residuals of an orchiopexy for spermatic cord torsion of the right testicle.


REPRESENTATION

Appellant represented by:	James R. Comerford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1985 to September 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2014 rating decisions of the Chicago, Illinois VA Regional Office (RO).  In April 2013 and March 2014, the Board remanded the matter of compensation benefits under 38 U.S.C.A. § 1151 for additional development and/or due process.  In September 2014, the Board denied this claim and remanded the matter of an increased rating for residuals of an orchiopexy for issuance of a statement of the case.  These Board decisions were by a Veterans Law Judge other than the undersigned.  By decision in October 2015, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's determination regarding the claim under 38 U.S.C.A. § 1151.  

In November 2012, the Veteran testified before a Veterans Law Judge.  A transcript of the hearing is of record.  By letter dated February 2016, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was not available to decide his claim.  He was given the opportunity to have another hearing, but no response was received.  Accordingly, the Board finds that the Veteran has waived the opportunity to have another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he sustained additional disability to his cervical spine when he fell during a touch football game on July 4, 1994, while he was an inpatient at the North Chicago VAMC.  He submitted medical records from N.Y. Stadlan, M.D., his private physician, who also provided an opinion.  Dr. Stadlan noted the Veteran was concerned that a fall at a VA facility caused his cervical spine problems.  It was noted the Veteran slipped and fell and had transient paralysis and or a stinger."  Dr. Stadlan stated that the "fall could have made an asymptomatic stenosis symptomatic.  He has a small canal and degenerative disc disease and it is possible that he ultimately would have become symptomatic even without this fall."  He noted he did not have any records or images from that period of time.  

The Court's October 2015 decision concluded that Dr. Stadlan's statement was sufficient to put the VA on notice that Dr. Stadlan needed to review the VAMC records to allow him to "provide a fuller and more informed assessment of a possible link between the Veteran's . . . injury [that occurred during his time at the VAMC] and his current cervical spine problems."  

With respect to his claim for an increased rating, the Veteran indicated on his substantive appeal received in August 2015 that he wanted to testify at a videoconference hearing.  There is nothing in the record showing that a hearing has been scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran submit authorization for VA to release his North Chicago VAMC records to Dr. Stadlan.  

2.  If the Veteran submits the required authorization, the AOJ should send Dr. Stadlan the Veteran's North Chicago VAMC records so that Dr. Stadlan has the opportunity to submit an additional opinion as to whether the Veteran sustained additional cervical spine disability as a result of the injury in July 1996.

3.  The AOJ should schedule the appellant for a videoconference hearing before the Board to address the claim for an increased rating for residuals of an orchiopexy for spermatic cord torsion of the right testicle.  The appellant should be notified of the location, date and time of the hearing.  

4.  Following completion of all the above development, the AOJ should review the record again and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


